DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 10, 11, 12, and 16 recite the limitation "the grating unit" in lines 4, 2, 4, 2, 2, and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 recites the limitation "the display substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 in lines 7-8 recites the limitation “the plurality of particles in the closed cavity of the grating unit to be distal from the target surface and disperse in the closed cavity” this is indefinite in that it is unclear how the particles can be both distal from the target surface while also being dispersed in the closed cavity. For the purpose of examination this limitation has been interpreted as “the plurality of particles in the closed cavity of the grating unit to be distal from the target surface or disperse in the closed cavity”
Claims 2, 3, 5-9, 13-15, and 17-19 are rejected due to their dependency. 
Allowable Subject Matter
Claims 13, 14, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken alone or in combination fails to teach or fairly suggest the features of claim 13 in combination with the other required elements of claim 10 from which claim 13 depends. 
The prior art taken alone or in combination fails to teach or fairly suggest the features of claim 19 in combination with the other required elements of claims 16 and 17 from which claim 19 depends. 
Claim 14 would be allowable by virtue of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitehead (US Pub. 20190049814). 
As per claim 1, Whitehead teaches (in figures 2-4) a grating substrate, comprising: a first base substrate (206) and a plurality of grating units (compartments defined by sidewalls see paragraph 58) on the first base substrate, wherein the grating unit comprises two control layers (208 and 202 and 210), a barrier structure (sidewalls see paragraph 58) between the two control layers, and a plurality of movable particles (214 and 216) in a closed cavity (area filled with 212) surrounded by the barrier structure and the two control layers, wherein the two control layers comprise a first control layer (202 and 210) and a second control layer (208), the first control layer being located on a side of the second control layer distal from the first base substrate, and the two control layers being configured to control movement of the plurality of particles (see paragraphs 37 and 40); and wherein the particles satisfy at least one of the following conditions: the particles have a refractive index smaller than a refractive index of the first control layer, or the particles are non-transparent particles (paragraph 40).
As per claim 5, Whitehead teaches (in figures 2-4) that a surface of the first control layer (202 and 210) proximal to the second control layer (208) is provided with a plurality of convex curved surfaces (204) arranged in an array (see figures and paragraph 20).
As per claim 6, Whitehead teaches (in figures 2-4) that the convex curved surface (204) is one of a hemispherical surface and a semi-ellipsoidal surface (see figures and paragraph 20).
As per claim 7, Whitehead teaches (in figures 2-4) that the particles (214 which are subset of particles 214 and 216) are black ink particles (paragraph 25).
As per claim 8, Whitehead teaches (in figures 2-4) that the plurality of grating units (compartments defined by sidewalls) are arranged in a matrix (see paragraph 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US Pub. 20190049814) as applied to claim 1 above and in further view of Gu (CN106200198 with reference made to US Pub. 20180088433 as a translation thereof). 
As per claim 2, Whitehead teaches (in figures 2-4) that the first control layer (reflective film 202 and electrode 210) comprises a first transparent electrode (210 formed of indium tin oxide see paragraph 22), the second control layer (208) comprises a second electrode (208), and that the particles (214 and 216) are charged particles (paragraph 24).
Whitehead does not specifically teach that the second electrode is transparent or that the charged particles have a refractive index smaller than a refractive index of the first transparent electrode.
However, Whitehead teaches that the charged particles (216) have a refractive index similar to a suspension medium (212 see paragraph 28) which has a refractive index smaller than a refractive index of the first control layer (see paragraphs 20 and 23) and that the refractive index of the charged particle is a result effective variable in that if it is too large it will frustrate total internal reflection and reduce the brightness of the grating (see paragraph 28). 
Gu teaches that it is preferable to set the refractive index of a first transparent electrode (11) to be equal to the refractive index of a reflection film (12) (see paragraph 68). 
Additionally, if the refractive index of the first transparent electrode is too different from the refractive index of the reflection film light will be reflected regardless of display state. 
As such, It would have been obvious to one of ordinary skill in the art at the time of filing to set the refractive index of the charged particles to be smaller than the refractive index of the first transparent electrode in order to prevent frustrating total internal reflection when the grating is in a reflective state and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, it would have been obvious to form the second electrode out of indium tin oxide since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 4, Whitehead teaches (in figures 2-4) that the grating unit (102) further comprises a driving circuit (236) configured to apply a voltage between the first transparent electrode and the second transparent electrode (see paragraphs 33 and 34).
As per claim 9, Whitehead teaches (in figures 2-4) that the plurality of grating units (defined by sidewalls see paragraph 58) are arranged in a matrix; and a surface of the first control layer (reflective film 202 and electrode 210) proximal to the second control layer (208) is provided with a plurality of convex curved surfaces (204) arranged in an array, wherein the convex curved surface is one of a hemispherical surface and a semi- ellipsoidal surface (see figures and paragraph 20), and the particles (214 which are subset of particles 214 and 216) are black ink particles (paragraph 25).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US Pub. 20190049814). 
As per claim 3, Whitehead teaches (in figures 2-4) that the first control layer (reflective film 202 and electrode 210) comprises a first transparent electrode (210 formed of indium tin oxide see paragraph 22) and a reflective film (202 see paragraph 29) that are stacked, the reflective film being located on a side of the first transparent electrode proximal to the first base substrate (206), the second control layer comprises a second electrode (208), the particles (214 and 216) are charged particles (paragraph 24).
Whitehead does not specifically teach that the second electrode is transparent or that the charged particles have a refractive index smaller than a refractive index of the reflective film.
However, Whitehead teaches that the charged particles (subset of particles 216) have a refractive index similar to a suspension medium (212 see paragraph 28) which has a refractive index smaller than a refractive index of the reflective film (see paragraphs 20 and 23) and that the refractive index of the charged particle is a result effective variable in that if it is too large it will frustrate total internal reflection and reduce the brightness of the grating (see paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the refractive index of the charged particles to be smaller than the refractive index of the reflective film in order to prevent frustrating total internal reflection when the grating is in a reflective state and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, it would have been obvious to form the second electrode out of indium tin oxide since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claims 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US Pub. 20170271417) in view of Zhang (US Pub. 20160301921). 
As per claim 10, Jia teaches (in figures 1-4) a display substrate, comprising: a light emitting substrate (elements including and between base substrate 101 and cathode 116) and a grating substrate (elements including and between packaging substrate 107 and packaging layer 113) comprising: a first base substrate (113) and a plurality of grating units (“electrophoresis units” see paragraph 33) on the first base substrate, wherein the grating unit comprises two control layers (106), a barrier structure (103), and a plurality of movable particles (105) in a closed cavity surrounded by the barrier structure and the two control layers, the two control layers being configured to control movement of the plurality of particles (paragraph 42); wherein the particles satisfy at least one of the following conditions: the particles have a refractive index smaller than a refractive index of the first control layer, or the particles are non-transparent particles (see paragraph 34) wherein the light emitting substrate comprises a second base substrate (101) and a plurality of light emitting units (102) on the second base substrate, the light emitting substrate and the grating substrate are oppositely arranged. 
Jia does not teach that the two control layers comprise a first control layer and a second control layer sandwiching the barrier structure, the first control layer being located on a side of the second control layer distal from the first base substrate or that the plurality of light emitting units are arranged in one-to-one correspondence with a plurality of grating units. 
	However, Zhang teaches (in figures 4 and 13) providing grating units with a first control layer (lower 134) and a second control layer (upper 134) sandwiching a barrier structure (side walls of accommodation chamber as shown in figure 4), the first control layer being located on a side of the second control layer distal from a first base substrate (bottom wall of accommodation chamber as shown in figure 4) and third electrodes (133). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Jia with those taught by Zhang. 
	The motivation would have been to provide a uniform distribution for the particles in both the light blocking state and the light transmitting state as shown by Zhang (see figure 13). 
	As such Jia in view of Zhang teaches the claimed invention except for the limitation that the plurality of light emitting units are arranged in one-to-one correspondence with a plurality of grating units.
However, the size and number of grating units is a result effective variable in that if the gratings are too large and too few viewing angles in 3D display mode will be restricted and if the pixels are too small and too many manufacturing becomes complicated. 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the grating units at a size such that the plurality of light emitting units are arranged in one-to-one correspondence with a plurality of grating units, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 12, Jia in view of Zhang teaches that the first control layer (lower 134 from Zhang) in the grating unit comprises a first transparent electrode (lower 134 from Zhang), and the light emitting unit comprises a third electrode (115 in Jia), a light emitting layer (117 in Jia), a fourth transparent electrode (116 in Jia), and an insulating layer (113 in Jia) that are stacked along a direction away from the second base substrate (101 in Jia); and the first transparent electrode is located on a side of the insulating layer distal from the second base substrate (see figure 1 in Jia).
	As per claim 15, Jia in view of Zhang teaches that the display substrate is one of an organic light emitting diode display substrate and a quantum dot light emitting diode display substrate (see paragraph 27 in Jia).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US Pub. 20170271417) and Zhang (US Pub. 20160301921) as applied to claim 10 above and in further view of Wang et al (CN105700212 with reference made to US Pub. 20180188599 as a translation thereof). 
As per claim 11, Jia in view of Zhang teaches that the first control layer (lower 134 from Zhang) in the grating unit comprises a first transparent electrode (lower 134 from Zhang), and the light emitting unit comprises a third electrode (115 in Jia), a light emitting layer (117 in Jia), and a fourth transparent electrode (116 in Jia) that are stacked along a direction away from the second base substrate (101 in Jia); 
Jia in view of Zhang does not teach that the fourth transparent electrode is multiplexed with the first transparent electrode.
However, Wang teaches (in figure 8a) forming a cathode (132) of a light emitting element and a common electrode (152) of a grating structure to be multiplexed in order to simplify and reduce the cost of manufacturing (paragraph 106). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace form the first transparent electrode and the fourth transparent electrode as a single electrode in order to simplify and reduce the cost of manufacturing as taught by Wang (paragraph 106)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US Pub. 20080211734 and hereafter Huitema). 
As per claim 16, Huitema teaches (in figures 1-7) a display device, comprising a display substrate comprising: a light emitting substrate (11) and a grating substrate (12) comprising: a first base substrate (51) and a plurality of grating units (53) on the first base substrate, wherein the grating unit comprises two control layers (56 and 57), a barrier structure between the two control layers (see figure 5 and paragraph 39) and a plurality of movable particles (see paragraph 39) in a closed cavity (53) surrounded by the barrier structure and the two control layers, wherein the two control layers comprise a first control layer (58) and a second control layer (56), the first control layer being located on a side of the second control layer distal from the first base substrate, and the two control layers being configured to control movement of the plurality of particles; and wherein the particles satisfy at least one of the following conditions: the particles have a refractive index smaller than a refractive index of the first control layer, or the particles are non-transparent particles (“black particles” see paragraph 39), wherein the light emitting substrate comprises a second base substrate (shown in figures 1-3) and a plurality of light emitting units (“picture element” see paragraph 42) on the second base substrate, the light emitting substrate and the grating substrate are oppositely arranged. 
Huitema does not specifically teach that the plurality of light emitting units are arranged in one-to-one correspondence with a plurality of grating units in the grating substrate. 
However, the size and number of grating units is a result effective variable in that if the gratings are too large and too few viewing angles in 3D display mode will be restricted as taught by Huitema (paragraph 11) and resolution in low power mode (paragraph 54) will decrease and if the pixels are too small and two many manufacturing becomes complicated. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the grating units at a size such that the plurality of light emitting units are arranged in one-to-one correspondence with a plurality of grating units, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US Pub. 20080211734 and hereafter Huitema) as applied to claim 16 above and in further view of Li et al. (US Pub. 20120188230 and hereafter Li). 

As per claim 17, Huitema teaches (in figures 1-7) a display method for a display device, applied to the display device as defined in claim 16, the display device comprising a plurality of display units (“picture element” see paragraph 42 and figures) arranged in a matrix, and the display unit comprising a light emitting unit (11) and a grating unit (12) that are stacked, the method comprising: when displaying a three-dimensional image a darkening operation on each of the display units in a target region to enable each of the display units in the target region to be in a dark state (see paragraph 56) wherein the darkening operation comprises: moving, under a control action of a first control layer (58) and a second control layer (56) in the grating unit, a plurality of particles (see paragraph 39) in a closed cavity (53) of the grating unit to a target surface (surface of 58 see figure 5 (3) and paragraph 39-40), to inhibit the grating unit from transmitting light, wherein the target surface comprises one of an inner surface of the first control layer and an inner surface of the second control layer when the particles are non-transparent particles.
Huitema does not specifically teach that the method comprises acquiring a three-dimensional display direction of the display device when the display device is configured to display a three-dimensional image; performing, when the three-dimensional display direction is a row arrangement direction of the plurality of display units, a darkening operation on each of the display units in a target column to enable each of the display units in the target column to be in a dark state; and performing, when the three-dimensional display direction is a column arrangement direction of the plurality of display units, the darkening operation on each of the display units in a target row to enable each of the display units in the target row to be in the dark state. 
However, Li teaches (in figures 4a, 4b, and 6) a method of operating a 3D display comprising: acquiring a three-dimensional display direction of the display device when the display device is configured to display a three-dimensional image (S30); performing, when the three-dimensional display direction is a row arrangement direction of the plurality of display units, a darkening operation on each of the display units in a target column to enable each of the display units in the target column to be in a dark state (figure 4A); and performing, when the three-dimensional display direction is a column arrangement direction of the plurality of display units, the darkening operation on each of the display units in a target row to enable each of the display units in the target row to be in the dark state (figure 4B). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Huitema to include the steps of Li. 
The motivation would have been to provide the ability to display a 3D image regardless of display orientation. 
As per claim 20, Huitema teaches (in figures 1-7) performing, when the display device is configured to display a two- dimensional image (mode B see paragraph 55), a brightening operation on each of the display units, wherein the brightening operation comprises: moving, under the control action of the first control layer and the second control layer in the grating unit, the plurality of particles in the closed cavity of the grating unit to be distal from the target surface or disperse in the closed cavity, to enable the first control layer to transmit light emitted from the light emitting unit (see figure 4 (2) and paragraphs 40-41 and 55).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US Pub. 20080211734 and hereafter Huitema) and Li et al. (US Pub. 20120188230 and hereafter Li) as applied to claim 17 above and in further view of Whitehead (US Pub. 20190049814). 
As per claim 18, Huitema teaches (in figures 1-7) the first control layer comprises a first transparent electrode (58), the second control layer comprises a second transparent electrode (56), the particles are charged particles (see paragraph 39), and moving, under the control action of the first control layer and the second control layer in the grating unit, the plurality of particles in the closed cavity of the grating unit to the target surface (surface of 58 see figure 5 (3) and paragraph 39-40), comprises: moving, by applying a first voltage between the first transparent electrode and the second transparent electrode, the plurality of particles in the closed cavity to a surface of the first transparent electrode proximal to the second control layer (see figure 5 (3) and paragraph 39-40).
Huitema does not specifically teach that the charged particles have a refractive index smaller than a refractive index of the first transparent electrode. 
However, Whitehead teaches forming charged particles (216) out of a material having a low refractive index (see paragraphs 20, 23, and 28). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the charged particles from a material with a refractive index lower than the refractive index of the first transparent electrode since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871